Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2. The prior office actions are incorporated herein by reference. In particular, the observations with respect to claim language, and response to previously presented arguments. 
3. Claims 1-16, 18-21, 23-24 and 28-29 have been cancelled.
4. Claims 17 and 25 have been amended. 
5. Claims 17, 22, 25 and 30 are re-numbered as claims 1-4 are pending. 

Examiner’s Amendment
6.         An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Kenneth B. Leffler on June 17, 2021 to amend claims 17 and 25.   
The application has been amended as follows:           
                         CLAIMS: 
               7.      Please replace claims 17 and 25 as follows: 
          Claim 17 (Currently Amended): A method of operating a server in a public land  mobile network (PLMN), the method comprising: receiving a network name of the PLMN and an inbound extensible authentication protocol (EAP) message emanating from a mobile terminal established in connection with a network node of a wireless local access area network from the network node of the wireless local area network; generating an outbound EAP message for the mobile terminal including the network name of the PLMN; and transmitting the outbound EAP message to the network node of the wireless local area network, the method further comprising performing authentication of the mobile terminal by: receiving a message, including identity information of the mobile terminal, from the network node: sending an authentication check message to the network node: receiving, from the network node, a message being based on a response to the network node from the mobile terminal to a message having been sent by the network node to the mobile terminal based on the authentication check message; and sending an authentication success message to the network node [[if]] when the authentication succeeded, wherein the authentication farther includes receiving an Extensible Authentication Protocol (EAP) Request for identity and sending an EAP Response with the  node to the mobile terminal based on the authentication check message is an EAP Request and AKA Challenge, the response to the network node from the mobile terminal is an EAP Response and AKA Challenge, the received message being based on the response to the network node from the mobile terminal is an AAA message including an EAP Response and AKA Challenge, and the authentication success message is an AAA message including EAP Success, and wherein the network name is appended to any of the sent EAP Request and AKA Challenge, a sent EAP Request and AKA Notification, and an EAP Success message sent to the mobile terminal.
                            Claim 25. (Currently Amended): A server in a public land mobile network (PLMN)
comprising: a processor; a non-transitorv process-readable storage medium: and an interface configured to communicate with one or more of a network node and interface circuitry associated with one or more network nodes, wherein the processor is configured to perform: receiving a network name of the PLMN and an inbound extensible authentication protocol (EAP) message emanating from a mobile terminal established in connection with a network node of a wireless local access area network from the network node of the wireless local area network; generating an outbound EAP message for the mobile terminal including the network name of the PLMN; and transmitting the outbound EAP message to the network node of the wireless local area network, wherein the server is further arranged to perform authentication of the mobile terminal by: receiving a message, including identity information of the mobile terminal, from the network node; sending an authentication check message to the network node; receiving, from the network node, a message being based on a response to the network node from the mobile terminal to a message having been sent by the network node to the mobile terminal based on the authentication check message; and sending an authentication success message to the network node [[if]] when the authentication succeeded, wherein the authentication farther includes receiving an Extensible Authentication Protocol (EAP) Request for identity and sending an EAP Response with the identity, and the received message which includes the identity information of the mobile terminal is an Authentication, Authorization and Accounting (AAA) message including the EAP Response with the identity and appended name of the 
                                                              Allowable Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Ahmavaara, US pat.No 20040066756. 
Rinne, US pat.No 20070070958.
8. Claims 17 and 25 are allowed. The following is an examiner’s statement of reasons for allowance: Independent claims 17 and 25 are allowed in view of the examiner’s amendment and for reasons argued by applicant in pages 6-8 of the Remarks, filed on March 28, 2021, and dependent claims 22 and 30 depend upon one of the above-mentioned allowed claims and are therefore allowed by virtue of their dependencies.  
Madur (US pat. No 20060002351) prior art of record teaches  receiving a network name of the PLMN and an inbound extensible authentication protocol (EAP) message emanating from a mobile terminal established in connection with a network node of a wireless local access area network from the network node of the wireless local area network.
The prior arts of record does not teach or suggest individually or in combination the limitation of amended independent claim 17 as similarly recited in independent claim 25: 
generating an outbound EAP message for the mobile terminal including the network name of the PLMN; and
transmitting the outbound EAP message to the network node of the wireless local area network, the method further comprising performing authentication of the mobile terminal by: receiving a message, including identity  node to the mobile terminal based on the authentication check message is an EAP Request and AKA Challenge, the response to the network node from the mobile terminal is an EAP Response and AKA Challenge, the received message being based on the response to the network node from the mobile terminal is an AAA message including an EAP Response and AKA Challenge, and the authentication success message is an AAA message including EAP Success, and wherein the network name is appended to any of the sent EAP Request and AKA Challenge, a sent EAP Request and AKA Notification, and an EAP Success message sent to the mobile terminal.
             None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
          Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476.  The examiner can normally be reached on M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   

Date: 6/16/2021 

/JOSNEL JEUDY/Primary Examiner, Art Unit 2438